DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While U.S. Pat. No. 9,561,571 to Wielens, supplied by applicant, teaches a bending machine (1) with a work area image capture apparatus, wherein the bending machine (1) has a machine frame (34), a longitudinally extended machine table (2), fixed in place, and a longitudinally extended press beam (3), which press beam (3) is guided in the machine frame (34) and held by a drive means (4), so as to be movable relative to the latter, which drive means (4) is controlled by a machine controller (5), and wherein the machine frame (34) furthermore has two side parts (32), which are spaced apart from one another by a machine width (33) in the direction of the longitudinal expanse of the machine table (2), and wherein the longitudinal expanse and the movement direction (8) of the press beam (3) define a working plane (9), and the working plane (9) establishes a front working and manipulation space (10) and a rear machine space (11), which is distinguished from the former and, in particular, closed off, and wherein an image capture apparatus (12) is disposed in the machine space (11), above the machine table (2), wherein a capture region (13) of the image capture apparatus (12) is oriented in the direction of the machine space (11), and wherein the image capture apparatus (12) is connected with a display means (17), which is 
And, U.S. Pub. No. 2017/0115656 to Ottnad teaches a machine (1) with a work area image capture apparatus, wherein the machine (1) has a machine frame (34), a longitudinally extended machine table (2), fixed in place, wherein the machine frame (34) furthermore has two side parts (32), which are spaced apart from one another by a machine width (33) in the direction of the longitudinal expanse of the machine table (2), and wherein the longitudinal expanse and the movement direction (3) define a working plane (9), and the working plane (9) establishes a front working and manipulation space (10) and a rear machine space (11), which is distinguished from the former and, in particular, closed off, and wherein an image capture apparatus (12) is disposed in the machine space (11), above the machine table (2), wherein a capture region (13) of the image capture apparatus (12) is oriented in the direction of the machine space (11), and wherein the image capture apparatus (12) is connected with a display means (17), which is configured for representation of the captured image of the capture region (13), wherein the image capture apparatus (12) is connected with a display means (17) by way of an image processing processor (16), and wherein the image processing processor (16) has a coordinate transformation module (18) that is configured for correction of the perspective of the captured image (Fig. 1-2, paragraphs 37-51).  
Referring to claim 1, neither Wielens nor Ottnad, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Sean Shechtman/Primary Examiner, Art Unit 2896